*249
Judgment affirmed.

There is some variance between the record and the bill of exceptions. The bill of exceptions states that by regular orders the time for the hearing and within which to file an approved brief of the evidence, was postponed until November 14, 1890, thence until January 12, 1891, thence until April 9, 1891, thence until October 24, 1891, thence until November 2, 1891, and thence until November 16, 1891, at which last date the motion was continued without mention of the brief of evidence; and that thereupon on November 16, 1891, the date assigned for the hearing of the motion, the same was dismissed by the court upon motion of plaintiff’s counsel; and that the brief of evidence referred to was filed in the clerk’s office on November 18, 1891, without the court’s approval.
Jackson & Jackson and Emmett Womaoic, for plaintiff in error.
P. H. Brewster and Adamson & Jackson, contra